Case 1:19-cr-00704-LAP Document 16 Filed 11/18/19 Page 1 of 1_

pocker no. (ACL 404 (LBP perenpanr:  BWCANd oy “Be. choc .
AUSA vivid (eutS DEF'S COUNSEL \ Cant hocnyV“d

 

 

 

 

 

 

MRETAINED (J FEDERAL DEFENDERS LICJA
4 INTERPRETER NEEDED [] DEFENDANT WAIVES PRE-TRIAL, REPORT
fl Rule 4 [H}Rule® (1 Rule 5(c)(3) O Detention Hrs. DATE OF ARREST. EVOL. SURR.
TIME OF ARREST NOON WRIT
Ci Other: TIME OF PRESENTMENT
BALL DISPOSITION
LO DETENTION ON CONSENT W/O PREJUDICE L) DETENTION: RISK OP FLIGHT/DANGER LI SEE ORDER

CO DETENTION: HEARING SCHEDULED FOR
C1 AGREED CONDITIONS OF RELEASE
C DEFENDANT RELEASED ON OWN RECOGNIZANCE
0134 50, 000-O~ pre
oO | FRP
C1 SECURED BY $ CASH/PROPERTY:
#ETRAVEL RESTRICTED TO SDNY/EDNY/ Con\(2h OcSKICt dF GSA Catibtnta_~i poms
bbSURRENDER TRAVEL DOCUMENTS (& NO NEW APPLICATIONS) \Aloeweon OY Count CFD:
REGULAR PRETRIAL SUPERVISION C STRICT PRETRIAL SUPERVISION

RUG TESTING/TREATMENT © MENTAL HEALTH EVALUATION/TREATMENT Location Meno ia 4

C] HOME INCARCERATION DXHOME DETENTION LICURFEW ELECTRONIC MONITORING

Xj OTHER ees Naineon oC ACWeYy Seel Cr plow Mot EN ploy AeA
(eniGd KWi@o. plocavact wang | Vichms OC (Sithesses | atic
Udtorn in ‘Wee NlosBnte a Counsel

Cl DEF. TO BE DETAINED UNTIL ALL CGNDITIONS ARE MET

ADEF. TO BE RELEASED ON OWN SIGNATURE; REMAINING CONDITIONS TO BE MET BY f. tA NEE ft

C1 DEF TO BE RELEASED UPON SATISFACTION OF FOLLOWING CONDITIONS:
; REMAINING CONDITIONS TO BE MET BY

 

 

 

 

 

COMMENTS/ADDITIONAL PROCEEDINGS:

4 DEF, ARRAIGNED, PLEADS NOT GUILTY ( CONFERENCE BEFORE D.J. ON
Li SPEEDY TRIAL TIME EXCLUDED UNDER 18 U.S.C. § 3161(h)(7} UNTIL

FOR RULE 5(c)(3) CASES:

 

LI IDENTITY HEARING WAIVED Lt PRELIMINARY HEARING WAIVED
(] DEFENDANT TO BE REMOVED [TON DEFENDANT'S CONSENT
DATE FOR PRELIMINARY HEARING CL] ON DEFENDANT'S CONSENT

UNITED STATES La 0, JUDGE, S.D.N.Y.

DATE: ufisfi <Kacetta ()  erleg

WHITE (ORIGINAL) - COURT FILE PINK - U.S, ATTORNEY'S OFFICE YELLOW - U.S. MARSHAL GREEN - PRETRIAL SERVICES AGENCY
REY, (2011) TH-2

 

 

 

 
